DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 02/10/2021.
Claims 1, 16, 31, and 33 are amended.
Claims 9, 10, 12-14, 24, 25, 27-29, 32, and 34 are cancelled.
Claims 1-8, 11, 15-23, 26, 30, 31, and 33 are currently pending and have been allowed. 

Information Disclosure Statement 
Information Disclosure Statement received 12/07/2021 has been reviewed and considered.


	Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 

	The present invention is directed towards a system and method for providing product image recommendations to a user device during product photography. Independent claims 1 and 16 have been amended to include the allowable subject matter of claims 32 and 24, as indicated in the Non-Final Rejection on 11/19/2021.

With respect to claim eligibility, claim(s) 1 and 16 has been amended to recite additional elements including: instructing, based on the recommendation, the user device to automatically adjust a setting on the user device.
These additional elements apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Ref U (Cavalcanti) describes enhancement algorithms proposed to automatically perform or advise adjustments to camera settings, before a photo is taken.
NPL Ref V (Gill) describes an automatic change of a camera exposure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625